IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

DBM CONSULTING ENGINEERS, INC., a
Washington corporation,                                 No. 72053-8-1


                     Respondent,                        DIVISION ONE

                                                        UNPUBLISHED OPINION

JOSEPH D. SANDERS and the marital
community composed of Joseph D.
Sanders and Jane Doe Sanders; SOOS                                                CXI

CREEK VISTA, INC., a Washington
corporation,

                     Appellants,

CHRISTINE POLLOCK and the marital
community composed of Christine Pollock
and John Doe Pollock; POLLOCK
INVESTMENT CO., LLC, a Washington
limited liability company,

                     Defendants.                        FILED: November 2, 2015


      Appelwick, J. — Sanders and SCV challenge the trial court's order granting

summary judgment. The trial court ordered Sanders to return promissory notes and cash
fraudulently transferred by SCV in order to make them available in supplemental
proceedings initiated by DBM. SCV argues that the trial courtlacked the authority to grant

relief under the Uniform Fraudulent Transfer Act1 for two reasons: the transferred

        Chapter 19.40 RCW.
No. 72053-8-1/2




promissory notes and cash were fully secured pursuant to an antecedent debt and not

subject to the UFTA, and because the insider transfer claim was time barred under

UFTA's one year extinguishment statute. A transferee is a necessary party in an UFTA

fraudulent transfer action.   Sanders was not joined within the one year period. We

reverse.



                                         FACTS

      This is the third appeal involving DBM Consulting Engineers, Inc.'s attempt to

collect a judgment from Soos Creek Vista, Inc. (SCV). See DBM Consulting Eng'rs, Inc.

v. U.S. Fid. & Guar. Co.. 142 Wash. App. 35, 37-38, 170 P.3d 592 (2007) (DBM I); DBM

Consulting Eng'rs. Inc. v. Sanders, noted at 157 Wash. App. 1051, 2010 WL 3490240, at *1

(DBM II). In 2005, DBM attempted to garnish promissory notes2 to satisfy its judgment

against SCV. DBM II, 2010 WL 3490240, at *1. When DBM did so, it discovered that, in

June 2005, the promissory notes were transferred from SCV to its owner and officer,

Joseph Sanders. Id. In October 2005, DBM initiated supplemental proceedings to levy

execution on the transferred promissory notes,3 alleging the transfers were preferential

payments to an insider in violation of the Uniform Fraudulent Transfer Act, chapter 19.40

RCW (UFTA). jd. The trial court determined SCV had made fraudulent transfers to

Sanders, and ordered Sanders to return the promissory notes to SCV. Id. Sanders had

not been made a party in his personal capacity. See jd. at *3.



       2 SCV generated its income from the sale of property. The promissory notes at
issue represent notes from three different sales of lots to three different buyers. Joseph
Sanders, as president of SCV, assigned the promissory notes to himself, personally, on
June 2, 2005.
      3 Although DBM also seeks return of cash Sanders transferred from SCV's bank
account, that cash was not subject to the trial court's order discussed in DBM II.
No. 72053-8-1/3




      Two questions were raised in DBM II: (1) whether a party must raise a UFTA claim

in a new, separate action or if it may do so in a supplemental proceeding via a

postjudgment motion and (2) whether a transferee of the allegedly transferred asset is a

necessary party to the proceeding. Id. at *2. This court determined that a separate action

was not required; an UFTA claim could be asserted in a supplemental proceeding. Id.

We also determined that the transferee of assets was a necessary party to an UFTA

claim, id. Because Sanders, the transferee, had not been added as a party, the trial

court's order was voided and the matter remanded for further proceedings. Id at *3. The

mandate in DBM II issued on March 8, 2011.

       Upon remand, DBM's first motion sought an order to show cause directing Sanders

to appear on March 5, 2012. DBM was unable to serve that order on Sanders. DBM

obtained an amended order to show cause on June 20, 2012 for an August hearing date.

The superior court made a clerical error and the August hearing date was lost. On March
3, 2014—-almost three years afterthe Court ofAppeals' mandate—DBM obtained a third

orderto show cause making Sanders a party. Sanders accepted service ofthe third order

to show cause on March 6, 2014.4 Then, Sanders moved for summary judgment arguing

that DBM's UFTA claim against him was untimely and that the transfer of the promissory

notes did not constitute a fraudulent transfer under the statute, because he had a




       4 DBM refers to the process of obtaining an order to show cause as a "rocky one."
After the case was remanded, DBM cites to many different reasons for delay and for the
gaps in time between the orders to show cause: DBM tendering the prosecution of the
fraudulent conveyance claim to DBM's former attorneys and their insurance carrier, DBM
reaching a settlement with the former attorneys, Sanders allegedly avoiding service ofan
order to show cause, the superior court losing track of the case and making a clerical
error, and the death of DBM's president.
No. 72053-8-1/4




preexisting security interest in the promissory notes at issue.         DBM also moved for

summary judgment.

       On June 2, 2014, the trial court granted DBM's motion for summary judgment. CP

906. It concluded that the transfers of SCV's promissory notes and cash to Sanders in

June 2005 were fraudulent transfers forbidden by RCW 19.40.051. It further stated that

Sanders was to convey the promissory notes to SCV and return cash that Sanders had

transferred out of SCV's bank account. It also ordered that SCV and Sanders respond to

DBM's interrogatories and appear for examination pursuant to RCW 6.32.010 and RCW

6.32.030. And, it awarded DBM attorney fees incurred pursuing SCV from March 4, 2011

through the entry of the supplemental judgment. Sanders and SCV (together "SCV")

appeal.

                                        DISCUSSION


       SCV argues that the trial court erred when it granted DBM's motion for summary

judgment. First, it argues that the transfers of the promissory notes and cash were not

subject to the UFTA, because they were property encumbered by a valid lien. Secondly,

it argues that because DBM failed to make Sanders a party to the supplemental

proceedings within the time required under RCW 19.40.091, that its UFTA action is time

barred.5 SCV also claims that if it prevails in this appeal, it is entitled to an award of

attorney fees incurred in the supplemental proceedings below and on appeal.


        5 DBM argues that SCV should have brought its statute of limitations argument in
the prior appeal. It argues this is so, because the statute began to run in 2005 when the
transfers were made and, as a result, this argument was available during the first action.
DBM cites to Bank of Am.. N.A. v. Owens. 177 Wash. App. 181, 193,311 P.3d 594 (2013),
review denied. 179 Wash. 2d 1027, 320 P.3d 718 (2014), for the assertion that allowing SCV
to sit on this theory and wait until it did not prevail, flies in the face of the policy against
allowing piecemeal appeals. But, the issue was not argued to the trial court and was not
No. 72053-8-1/5



  I.   Standard of Review

       This court reviews summary judgment orders de novo. Hadlev v. Maxwell. 144
Wash. 2d 306, 310-11, 27 P.3d 600 (2001). Summaryjudgment is appropriate only where

there are no genuine issues of material fact and the moving party is entitled to judgment

as a matter of law. CR 56(c); Peterson v. Groves. 111 Wash. App. 306, 310, 44 P.3d 894

(2002).

 II.   UFTA Statute of Limitations on Insider Transfers

       RCW 19.40.051(b) governs transfers made to insiders. It states,

       A transfer made by a debtor is fraudulent as to a creditor whose claim arose
       before the transfer was made if the transfer was made to an insider for an
       antecedent debt, the debtor was insolvent at that time, and the insider had
       reasonable cause to believe that the debtor was insolvent.

Here, there is no question that a transfer from SCV, a corporation, to Sanders, its owner

and officer, was a transfer to an insider as contemplated by the statute. Similarly, there

is no question that the transfers rendered SCV insolvent. And, it is clear that Sanders

made the transfers to compensate himself for an antecedent debt—an initial loan he

made to SCV that was memorialized in a promissory note. Therefore, the only remaining

issues are the two arguments SCV advances as to why summary judgment was improper.

       UFTA provides a four year period in which to bring a claim based on a fraudulent

transfer. RCW 19.40.091(a), (b). RCW 19.40.091(c) provides a more limited one year




ripe until after SCV prevailed in establishing Sanders was a necessary party. See DBM
II, WL 3490240, at *2. The DBM II decision demonstrates that this court thought there
was time remaining to add Sanders under the extinguishment statute. Otherwise, we
would not have remanded. DBM's argument about piecemeal appeals is not well taken.
No. 72053-8-1/6




period in which to bring a claim based specifically on a fraudulent transfer to an insider

for an antecedent debt:


      A cause of action with respect to a fraudulent transfer or obligation under
      this chapter is extinguished unless action is brought: .

             (a)   Under RCW 19.40.041(a)(1), within four years after the
      transfer was made or the obligation was incurred or, if later, within one year
      after the transfer or obligation was or could reasonable have been
      discovered by the claimant;

             (b)    Under RCW 19.40.041(a)(2) or 19.40.051(a), within four
      years after the transfer was made or the obligation was incurred; or

           (c)    Under RCW 19.40.051(b), within one year after the transfer
      was made or the obligation was incurred.

RCW 19.40.091. Although the statute is known as an extinguishment provision, the

Washington Supreme Court has referred to it as a statute of limitations provision for the

UFTA. See Freitag v. McGhie. 133 Wash. 2d 816, 817, 820, 947 P.2d 1186 (1997).

      DBM argues that this court already decided that DBM's 2005 postjudgment motion

to levy on assets was "brought" within the one year period and satisfied the insider

provision of the extinguishment statute. Two questions were raised in DBM II: (1) whether

a party must raise an UFTA claim in a new, separate action or if it may do so in a

supplemental proceeding via a postjudgment motion and (2) whether a transferee of the

allegedly transferred asset is a necessary party to the proceeding. DBM II, 2010 WL
3490240, at *2. We concluded that a postjudgment "motion to levy on assets was an

appropriate way to gain relief under the UFTA. And, since the motion was made within

one year after the transfer, DBM's claim was not extinguished." ]d.

       DBM implicitly argues this language means that the filing of its 2005 motion

permanently tolled the one year statute of limitations period. But, the reference to the
No. 72053-8-1/7




extinguishment statute in DBM II was meant to address SCV's argument that DBM's

failure to commence a separate lawsuit for its UFTA claim within a one year period, rather

than a supplemental proceeding within a one year period, extinguished the claim. DBM

II, 2010 WL 3490240, at *1. The issue was the propriety of the type of proceeding for the

adjudication of an UFTA claim. A new UFTA action had not been commenced at all.

Thus, we were not asked to consider what steps were required to "bring" an UFTA action

under the language of RCW 19.40.091(c). DBM II does not hold that the mere filing of

DBM's 2005 motion to levy on assets satisfied and permanently tolled the statute of

limitations on that claim.


       RCW 19.40.091(c) requires that an UFTA action be brought within one year of the

alleged transfer. We held in the previous appeal that a transferee is a necessary party to

an action seeking to set aside an alleged fraudulent transfer. DBM II WL 3490240, at *2.

We now hold that an action has not been "brought" via supplemental proceedings under

RCW 19.40.091(c) unless the motion to levy on assets has been filed and all necessary

parties have been served within the one year period.6

       Having squarely addressed this question, we conclude that Sanders was not

served within the statutory period.     Assuming some portion of the statutory period

remained at the time of remand in DBM II, it was necessarily less than one year. The


    6 Under RCW 4.16.170, either serving the summons or filing the complaint
commences an action and tolls an expiring statute of limitations as long as both occur
within a 90 day period. Wothers v. Farmers Ins. Co., 101 Wash. App. 75, 79, 5 P.3d 719
(2000). The filing of a complaint may toll the statute of limitations for a period of time to
effectuate service, but if service is not made within the statutorily proscribed period, any
tolling that has occurred under the statute of limitations is lost. Neither party here has
cited to any authority that suggests there is a specific tolling period under which DBM was
afforded additional time to serve Sanders after filing the motion initiating the supplemental
proceeding. If RCW 4.16.170 applies here, it had no effect on the outcome.
No. 72053-8-1/8




record is clear that DBM only successfully served Sanders with its third order to show

cause on March 6, 2014, nearly three years after the mandate. DBM's UFTA claim was

extinguished as a matter of law pursuant to RCW 19.40.091(c) before the time DBM

successfully served Sanders. Therefore, the trial court lacked authority to enter an order

granting DBM's motion for summary judgment.

        In light of this holding, we need not address whether the promissory notes and

cash at issue were secured and thus not subject to the UFTA.

 III.   Attorney Fees

        SCV argues that it is entitled to attorney fees incurred in the supplemental

proceedings below and those incurred on appeal. It contends this is so, because this

court already awarded it attorney fees under the contract it had with DBM in DBM II. DBM

appears to concede that the prevailing party is entitled to attorney fees based on the prior

fee awards in the case.

        This court will award attorney fees to the prevailing party only on the basis of a

private agreement, statute, or a recognized ground of equity. Eouitable Life Leasing

Corp. v. Cedarbrook. Inc.. 52 Wash. App. 497, 506, 761 P.2d 77 (1988). The underlying

contract between DBM and SCV is not in the record. But, the DBM II court recited the

relevant language: " 'In the event that Consultant prevails in any action between Client

and Consultant, Client should pay Consultant's legal expenses, including attorney's fees,

court costs and experts' fees.'" DBM II, 2010 WL 3490240, at *3. Under RCW4.84.330,

such provisions are deemed a bilateral entitlement to fees and costs.

        Because we conclude that DBM's fraudulent transfer claims are time barred, SCV

is the prevailing party on appeal. We reverse the trial court's order awarding DBM


                                                8
No. 72053-8-1/9




attorney fees for the period of March 4, 2011 to the date of the entry of the supplemental

judgment. Based on the language of the underlying contract and RAP 18.1, we remand

to the trial court for an award of attorney fees from the date of the mandate in DBM II

forward, including fees on appeal. See RAP 18.1 (i) (stating that the appellate court may

direct that the amount of fees and expenses be determined by the trial court after

remand).

      We reverse and remand to the trial court for an award of attorney fees to SCV.




WE CONCUR:




                                                      tox.J •